 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGulf States Manufacturers, Inc. and InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO.Cases 6-CA-6007, 6-CA-6049, and 6-CA-6151June 28, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn February 24, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counselfiled cross-exceptions and a supporting brief and ananswering brief in response to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Gulf StatesManufacturers, Inc., Starkville, Mississippi, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Respondent and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thismatter was heard in Starkville, Mississippi, on 11 days230 NLRB No. 81between July 19 and September 9, 1976, based uponcharges which had been filed on February 17, March 11,and May 17, 1976, and amended on various datesthereafter, and a complaint which issued on April 20, andwas amended on June 28, July 2, 1976, and at hearingherein. The complaint, as amended, alleged that GulfStates Manufacturers, Inc., herein Gulf States or Respon-dent, violated Section 8(a)(l), (3), and (5) of the NationalLabor Relations Act, as amended, by interfering with,restraining, and coercing its employees in the exercise oftheir statutory rights, by laying off or failing to properly ortimely recall or reinstate employees, and by bargaining inbad faith with the International Brotherhood of Boilermak-ers, Iron Ship Builders, Blacksmiths, Forgers and Helpers,AFL-CIO, herein the Union. Respondent's timely filedanswer and amendments thereto denied the substantiveallegations of the complaint.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Comprehensive briefs werefiled by General Counsel and Respondent and have beencarefully considered.Upon the entire record, together with my carefulobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. THE RESPONDENT'S BUSINESS AND THE UNION'SLABOR ORGANIZATION STATUS; CONCLUSIONS OF LAWRespondent, a corporation, is engaged at Starkville,Mississippi, in the manufacture of preengineered metalbuildings. Jurisdiction is not in issue. I find and concludethat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.I find and conclude that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. MOTIONSAt the opening of the hearing herein, Respondent movedto dismiss certain 8(aXl) and (3) allegations which hadbeen added to the complaint by amendment dated July 2,1976, on the basis that, having allegedly occurred inSeptember and October 1975, they were time-barred underSection 10(b) of the Act,i and, further, that the amendmentconstituted an abuse of the Regional Director's discretionin that the allegations contained in said amendment hadpreviously been the subject of an unfair labor practiceI Sec. 10(b) provides, inter alia:... That no complaint shall issue based upon any unfair laborpractice occurring more than six months prior to the filing of the chargewith the Board ....558 GULF STATES MANUFACTURERS, INC.charge, Case 26-CA-5812, which had been withdrawn withthe Regional Director's approval pursuant to an adjust-ment reached by the parties.2General Counsel moved toamend the complaint to allege a revocation of the RegionalDirector's approval of the withdrawal of Case 26-CA-5812and to include that charge as a further predicate for thesubstantive allegations of the complaint. At hearing, Idenied Respondent's motion to dismiss on the basis of thelimitations period and granted General Counsel's motionto amend the complaint. Respondent renewed its motionsin its brief. Upon consideration, I adhere only to the first ofmy rulings. The allegations of the July 2, 1976, amendmentto the complaint are supported by the original charge inCase 26-CA-6007, filed February 17, 1976, which con-tained allegations of similar violations of Section 8(a)(XI),(3), and (5), occurring specifically between October I andDecember 21, 1975, and the usual printed "catchall"language.3This charge, timely in relation to the com-plaint's allegations, is broad enough to support thoseallegations. N.LR.B. v. Fant Milling Company, 360 U.S.301 (1959). Moreover, the charge in Case 26-CA-6007 wasamended on July 2, 1976, to specifically include thedisputed allegations and, as the Board noted in Eugene andVeronica McManus, co-partners d/b/a Sunrise ManorNursing Home, 199 NLRB 1120, 1121 (1972): "an amendedcharge, although filed more than 6 months after theoccurrence of the unfair labor practice, will be timely if itrelates to an unfair labor practice inherent in or connectedwith the original charge." The amendment was so con-nected. Respondent asserted that reinstitution of theallegations contained in the withdrawn charges, as part ofthe later filed charges, should not be permitted because thewithdrawal was part of a "non-Board" adjustment and thatsuch "refiling" would discourage voluntary settlements. Onthe same grounds, Respondent asserted that the RegionalDirector's revocation of his approval of the Union'swithdrawal of its charges and the reinstitution thereofconstituted an abuse of discretion.4I find no abuse ofdiscretion and deny Respondent's motion to strike thosecomplaint allegations which had been encompassed withinCase 26-CA-5812, the withdrawn charge, and the "non-Board settlement." The Regional Director was not party tothat settlement and "any agreement which Respondent andthe Union may have entered into and which resulted in thewithdrawal of these prior charges was a private agreementwhich does not estop the Board to proceed on any newcharges alleging the same conduct as the withdrawncharges." John F. Cuneo Company, 152 NLRB 929, 931, fn.4 (1965), and cases cited therein.As the allegations which had first been raised in Case 26-CA-5812, were properly pleaded in the complaint upon thesubsequent charge in Case 26-CA-6007, reinstatement ofthe withdrawn charge in the earlier case was unnecessary.2 General Counsel's posthearing motion to strike from Respondent'sbrief a reference to the settlement and withdrawal which "the RegionalOffice instigated and approved" is granted in part. The record contains noevidence that the settlement was instigated by the Regional Office or thatthe settlement, as distinguished from the withdrawal request, was approvedby the Regional Director. As pointed out by Respondent's opposition tothat motion, however, the record does contain a stipulation pertaining to thewithdrawal of that charge. Moreover, the stipulation of the Union andRespondent wherein it was agreed that Case 26CA 5812 would bewithdrawn, in return for Respondent's withdrawal of certain objections toan election, is in the record as part of Resp. Exh. I.Moreover, I have reviewed my ruling in regard thereto, andthe pertinent authorities, and now deem the reinstitution ofthat charge to have been improper. The Board permitsreinstatement of withdrawn charges beyond the limitationsperiod, where such reinstatement is warranted by equitableconsiderations. Silver Bakery, Inc. of Newton, 150 NLRB421 (1964).5The equitable considerations deemed suffi-cient in Silver Bakery and subsequent cases have involvedwithdrawals based upon erroneous or inaccurate advicefrom Regional Office personnel. No such situation existsherein. The only basis asserted to justify reinstatement ofthe charge is Respondent's subsequent illegal activity. Suchmay be sufficient to warrant setting aside a settlementagreement to which the Agency was a party. I do notbelieve it gives rise to sufficient equitable considerations towarrant a circumvention of the statutory limitationsperiod.Ill. REPRESENTATION ELECTION AND CERTIFICATIONThe Union filed a petition on July 21, 1975, seeking torepresent Respondent's employees in the following appro-priate collective-bargaining unit:All production and maintenance employees, plantclerical employees, full-time and regular part-timetruckdrivers and leadmen employed at Gulf States'Starkville, Mississippi, location, excluding all officeclerical employees, draftsmen, guards and supervisorsas defined in the Act.The election was conducted on September 12, 1975, anda majority of the employees voting in said election votedfor representation. On November 11, 1975, followingwithdrawal of Respondent's objections to the election andthe Union's unfair labor practice charge (discussed supra),certification issued. The Union has continued to be theexclusive collective-bargaining representative of theseemployees.IV. THE UNFAIR LABOR PRACTICESA. Blaming the Union for the Denial of WageIncreasesSometime during the spring of 1975, because of adverseeconomic conditions and prior to the start of any unionactivity, Respondent announced and implemented a "wagefreeze." Other than increases due to promotions, neitheremployees nor supervisors received wage increases thereaf-ter until February 1976. After the advent of the Union,however, various statements were attributed to manage-ment which, General Counsel claims, unlawfully placed the3 "By these and other acts, the above-named employer has interferedwith, restrained, and coerced employees in the exercise of the nghtsguaranteed in Section 7 of the Act."4 I withheld ruling on the latter question.The Board has not accepted the view of the First Circuit Court ofAppeals, denying enforcement. N.LR.B. v. Silver Bakery, Inc., 351 F.2d 37(1965). See Communication Workers of America, Local 1127, 208 NLRB 258,264 (1974). 1 am, of course, required to follow the Board's decision absentsuch acquiescence.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonus for Respondent's refusal to grant raises upon theUnion.On or about September 11, 1975, Clayton Richardson,Respondent's general manager, delivered a speech to theemployees. He stated, inter alia:Now I want to move on and I want to talk to you aboutthe freeze for just a minute, because there's a littleconfusion there. Do you know that you're under twofreezes right now? You're under two. You've got the onethat was put on by the company because our businesswas down. We put a freeze on. Business was bad. Nowthe second freeze that was put on was put on when wereceived a petition on July 29 and at that timeeverything was frozen by the government. Now thisfreeze that the government put on will stay on until (1)the union loses the election (2) if the union got in andthe company agreed to a contract.Richardson spoke of a rumor to the effect that the Unionwould wait until spring to negotiate. He pointed out thenegotiations at another company took 19 months, addedthat to the period since the last raise and to the number ofmonths until spring, and indicated that there might be asmuch as 41 months from the last raise to the next if theUnion won the election.Approximately 2 weeks after the election, Joe Maloneasked his supervisor, John Hayes, about a raise. Hayes toldhim that the Union had the wages frozen. Malone pressedfor an explanation and Hayes stated, "Probably if youhadn't got the union in, you probably would have got yourraise." Malone disputed this and Hayes told him that, if hewould get a group of people to sign a "certificate" to votethe Union out, he might be able to get his raise.6Sometime in October, employee Jack Griffith asked JohnHayes when there would be a resumption of wageincreases. According to Griffith, Hayes replied that hedidn't know, that "the Union had the wages frozen." Hayesrecalled that he told Griffith that the freeze was still on andwould remain in effect until the Company and the Unioncame to an agreement.In November 1975, Richard Harris told SupervisorErven Perrigan that he had heard that the freeze was off.He asked about a raise. Perrigan told him, "Well, theUnion's got things tied up now." Employee Phillip Parkerrelated that he asked Perrigan about a wage increase, inJanuary 1976. Perrigan, he testified, told him that theCompany could secure union approval for his raise if itwanted to and that he probably would not get a raise untilthe contract was negotiated. Perrigan admitted havingconversations in regard to raises with both Harris andParker. He denied that he told any employee that theycould not receive a wage increase because of the Union,but admitted that he told employees that their wages wouldbe determined in negotiations. The testimony of Harris andParker was credibly offered. I was less favorably impressed6 Malone's testimony was corroborated in all respects except the datethereof by Willie Holmes, his helper. Hayes denied the Malone-Holmes'version and testified that he told Malone that wages were still frozen andthat he had been instructed not even to fill out wage increase forms. Malonethen allegedly asked for such a form which he would fill out himself andasked who would have to sign it. Hayes replied, "A bunch of folks has got towith Perrigan's testimony and conclude from the compara-tive demeanors and from inconsistencies in Perrigan'sdirect and cross-examination testimony that Harris andParker's recollections are the more accurate.Employee Steven Carmichael related a conversation withSupervisor Joe Starnes, on February 12, 1976. Afterdiscussing whether the employees would be going on strikeand how the employees would pay their bills if they did,Starnes allegedly stated, "if it hadn't been for the Unionfreezing our wages, that we probably would have alreadyhad a raise." Starnes testified that Carmichael frequentlyasked him for more money. He denied, stating flatly thatthe Union had the wages frozen but admitted that he toldCarmichael that during negotiations everything was tied upand he could not get any wage increases. In view of the factthat, at the time of this conversation, the parties had beenengaged in approximately 3 months of bargaining, the lastseveral sessions of which had dealt with wages, and notingcertain inconsistencies between Carmichael's affidavit andhis direct and cross-examination in regard to whetherStarnes referred to a wage freeze because of union activityor imposed by law, I credit Starnes.Where an employer places the onus for its own failure togrant or consider wage increases upon the Union and theemployees' union activities, it may be considered to havethreatened employees with economic loss because of theirunion activities or, more generally, to have interfered withemployee rights under Section 7 of the Act, in violation ofSection 8(a)(). American Commercial Bank, 226 NLRB1130 (1977); Aircraft Hydro-Forming, Inc., 221 NLRB 581(1975). In the instant case, Respondent had a practice ofgranting periodic raises; that practice, however, had beeninterrupted by Respondent's self-imposed "wage freeze."Respondent's freeze was occasioned by poor businessconditions and, presumably, could have been lifted at anytime business improved. On top of its own freeze,Respondent announced that there was a second freeze,caused by the filing of the petition. That freeze, Richardsontold the employees, would remain until the Union lost theelection or lengthy negotiations were completed. It wasthus made clear to the employees that, even if Respondentwere to lift its self-imposed freeze, their union activitywould prevent the periodic raises from being resumed. "Itis well established that during an organizational campaignan employer must decide whether or not to grantimprovements in wages and benefits in the same manner asit would absent the presence of the Union." Sinclair &Rush, Inc., 185 NLRB 25 (1970). Richardson thus misrepre-sented the applicable law. Similarly, the conversationsbetween Hayes and Malone, Hayes and Griffith, Perriganand both Harris and Parker and Starnes and Carmichael,all blamed the Union for the omission of the periodic wageincreases. No mention was made in these latter conversa-tions of the earlier economic freeze; implicit in the variousstatements was the indication that, but for the Union or thenegotiations, the employees would be receiving theirsign it." On cross-examination, Hayes acknowledged that he told Malonethat the Company and the Union would have to agree to any wageincreases. Hayes' version of the conversation appeared strained andimprobable; I therefore conclude that the incident occurred in the mannerrelated by the more credibly offered testimony of Malone and Holmes.560 GULF STATES MANUFACTURERS, INC.periodic raises. Further, as I have found, Hayes solicited anemployee to circulate a petition to eliminate the Union. Bysuch statements, I conclude, Respondent has interferedwith, restrained, and coerced its employees in violation ofSection 8(aX 1) of the Act.B. Changes and Threatened Changes ResultingFrom the Union ActivityIn the course of his preelection speech, Richardson toldthe employees that in the past when work was slowRespondent had given consideration to the travelingarrangements of the employees when they had short daysor layoffs. He indicated, however, that in unionized plantsno such consideration is given; "When the work runs out,you hit the clock and go home." He told the employees tothink of the kinds of problems "that's going to be to youfellows who ride together in a car pool."On the morning of September 15, 1975, the Mondayfollowing the election, Supervisor Starnes held a meeting ofall of his shipping department employees. According to thetestimony of employee Steven Carmichael,7Starnes toldthem "that he was going to tell us the rules and regulationsagain and explain them to us, because they would bestrictly enforced." They were prohibited from usingcompany telephones for outgoing calls or receiving person-al calls unless of an urgent nature. He prohibited themfrom leaving their work areas without permission anddirected them to wear their safety clothing and glasses orbe subject to discipline. The checkers were told to "tightendown." In each of these areas, Starnes had been lax or hadtolerated some deviation from existing company rules.Starnes attributed his laxity to a desire to avoid alienatingthe employees during the preelection period. Starnesfurther told the employees in his department that "GulfStates would no longer make work for us. If we ran out ofsomething to do sometimes, we would be sent home ratherthan sweeping or things like that, or cleaning up the yard."The complaint alleged that between September 15 andOctober 1, 1975, Respondent laid off approximately 19employees, because of their union activity. Carmichaeltestified that, in the afternoon of September 15, he and TimHarrelson were sent home, by Starnes, for the remainder ofthe day, notwithstanding that the work which Starnes hadassigned them to do had not been completed. Others, hetestified, were also sent home that day. Roy Sims testifiedthat he was sent home, with several others, for a portion ofthe day on September 17, allegedly for lack of work. He didnot dispute his supervisor's contention that work had runout. On October 1, 1975, Edgar Thompson, a loader inStarnes' department, and two other employees, weresweeping and cleaning up and were sent home a couple ofhours early. According to General Counsel's Exhibit 7, atotal of 13 employees had been sent home early onSeptember 15, I was laid off all day on September 16, 3were laid off for 3 hours on September 17, and 3 were senthome early on October 1, 1975. That same exhibitevidences that on 12 days in 1974, there were complete, orI Corroborated by Edgar Thompson and not substantially contradictedby Starnes.R In reaching my conclusion on this issue, I deem it unnecessary todetermine whether the specific individuals laid off were known unionnearly complete, shutdowns for the entire day. In 1975,from February to May, there were 13 such days. Addition-ally, on 7 of those 13 days, some of the employees were laidoff for a portion of the day while the rest of the work forcewas laid off for the entire day. There were no whole orpart-day layoffs from May 16 until September 15, 1975.Based upon the foregoing, I conclude that, immediatelyfollowing the election, Starnes amplified upon the themewhich Richardson had opened in his preelection speechand threatened to change, or changed, the rules underwhich the employees had been working and the privilegeswhich they had been enjoying prior to the election. He alsothreatened them with diminished work opportunities.These threats and changes were related in both time andintent to the election in which the Union had justprevailed. Accordingly, I conclude that, by Starnes' threatsand by the changes he implemented, Respondent coercedits employees in violation of Section 8(a)X ).I further conclude that the layoffs which occurredbetween September 15 and October 1, 1975, were inreprisal for the employees' selection of the Union and thusviolative of Section 8(aX3) of the Act. It so concluding, Inote particularly Richardson's warning that just such aresult would follow a union victory, Starnes' statement inregard to the same, the proximity of the layoffs to theelection and the threats, Carmichael's testimony that thework he had been assigned to do had not been completedbefore he and Harrelson were sent home, and the change inthe pattern from Respondent's prior layoffs. In those priorlayoffs, virtually all employees were laid off for the full daywhile a few employees were permitted to remain or work apartial day; the record does not reflect the selection out ofsmall numbers of employees to be sent home in thoseearlier incidents.8Employee Richard Harris testified that, on a day shortlyafter the election, his supervisor, Perrigan, came over towhere he and several other employees were discussing theelection. Perrigan told them, "You all have let me down."When Harris asked for an explanation, Perrigan said,"Well, I can't help you'ans any more. You'll have to gothrough your stewards and your President and everythingwith the Union now." Perrigan admitted telling a group ofemployees that he felt they had let him down, butunconvincingly claimed that his remark related to the poorquality of work they had been performing. Perrigan did notspecifically deny the "I can't help you'ans anymore"remark; his answers in regard thereto were nonresponsive.I therefore credit Harris, notwithstanding that his testimo-ny of this conversation was not corroborated by any of theother employees who were present. Perrigan's remark,withdrawing whatever assistance he may have been able togive the employees in the past, because they had chosen tobe represented by the Union, I conclude, interfered withthe employees' Section 7 rights, in violation of Section8(aXI).adherents. It is sufficient that the evidence established that the action wastaken against employees generally in reprisal for the outcome of theballoting.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Miscellaneous Prestrike 8(a)(1) AllegationsRichard Harris testified that, on the day before theelection, Perrigan asked him how he felt (presumably aboutthe Union). Harris' helper, Wright, was present. Harris,who had worn a union insignia every day prior to theelection, did not answer him. Perrigan did not deny thistestimony, but did deny that he asked Wright how he feltabout the Union. In light of Harris' open support for theUnion, even if Perrigan asked the vague question set forthabove, I would not deem such questioning to constituteunlawful interference.Phillip Quinn has worked for Gulf States since 1973 and,from time to time, had been permitted to take truckloads ofscrap lumber for use as firewood. He did not participate inthe union activity prior to the election but began to wear aunion insignia thereafter. Around the end of September, heasked Frank "Buck" Oakes, warehouse superintendent, forauthorization to remove a load of scrap. Oakes said hewould check into it and get back to Quinn. According toQuinn, he repeated his request a couple of days later andOakes told him, "I don't know about that ... Didn't I seeyou with a little tag on? ... That little thing on your shirtabout the Union." Quinn replied affirmatively and Oakesstated, "Well, I don't know. I started writing it but I don'tthink I'll issue none." Oakes admitted refusing Quinnpermission to remove a load of wood but claimed, contraryto Quinn, that the wood was not scrap but usable 4-by-4-inch lumber which Quinn wanted for building, notburning. He denied refusing permission because of Quinn'sunion insignia. Subsequent thereto, according to permis-sion slips introduced by Respondent, employees, includingknown union activists, were permitted to remove scraplumber. While the matter is not free from doubt, I creditOakes and recommend that this allegation be dismissed. Inso concluding I note that, in another area, Quinn'stestimony regarding when he first heard of the strike plans,I found Quinn's testimony improbable and difficult toaccept. I note also the subsequent granting of permission tounion supporters to remove scrap wood.Roy Sims, an employee and president and businessmanager of the Union Local, had a conversation withMaintenance Superintendent Thomas Howard duringOctober 1975. As Sims recalled the conversation, afterdiscussing some work-related matters, Howard said, "Bythe way, I didn't appreciate what Johnny [Oswalt] done."Sims asked if Howard was referring to charges that he hadfiled and Howard replied, "Yeah ... here I helped him gethis job back ... and he does something to me like this."Howard said that he did not want anyone working for himthat "would do him like that."Oswalt had been among 13 employees named asdiscriminatorily laid off on September 15, 1975, in thecharge filed on September 17, 1975, in Case 26-CA-5812.He had earlier been laid off and had lost his seniority.According to Howard, when he hired Oswalt back in July,Oswalt had volunteered that he was procompany. Howarddenied the statement attributed to him by Sims and deniedthat he was even aware of the charge naming Oswalt untilan NLRB Field Examiner came to the plant to takeaffidavits, subsequent to the conversation with Sims.Howard testified that he had been told that Oswalt hadtold other employees in a union meeting that Howard hadonly hired him back because he was procompany. It was tothis statement that Howard was referring when he toldSims that he did not appreciate what Oswalt had done. Hedenied saying that he did not want such a person workingfor him. Noting that the charge in Case 26-CA-5812 wasfiled not by Oswalt but by the Union, that Oswalt was butI of 13 employees named in the charge, that the charge didnot specifically allege misconduct by Howard, and thatHoward's alleged statement to Sims contained no directreference to the charge, I find it probable that Howard'sversion of the incident more nearly described it accurately.Accordingly, I shall recommend that this allegation bedismissed.D. Section 8(a)(XS) -The Refusal To Bargain inGood Faith1. Negotiations -an overviewThe negotiations consisted of 19 bargaining sessionsbetween November 21, 1975, and June 15, 1976. GeneralCounsel contended that Respondent had engaged in"surface bargaining," with no intention of reaching acollective-bargaining agreement, and had unilaterallygranted its employees a wage increase. In asserting thatRespondent sought to frustrate rather than achieveagreement, General Counsel specifically pointed to thecourse of negotiations on seven critical subjects: checkoff,management rights, representation, grievance and arbitra-tion, seniority, Christmas bonuses and Thanksgivingturkeys, and wages. These will be separately discussed. Nocontention was made that Respondent engaged in dilatorytactics, failed to furnish information upon request, orcommitted other "technical" violations sometimes found insurface bargaining cases. Respondent was willing to meetfrequently and for adequate lengths of time; it assumed thebulk of the responsibility for preparing proposals or writingup agreements.The Union was represented throughout negotiations byCurtis Orman, International representative, and a commit-tee of employees. Attorney James Smith and a committeefrom management represented the Company. The Novem-ber 21 meeting was introductory; the Union presented thefirst half of its proposals, received certain informationpreviously requested, and requested additional informationregarding existing benefits. Smith pointed out the adverseeconomic conditions which Respondent contended it facedand asked that the Union keep its proposals reasonable.They agreed to withhold negotiations on economic issuesuntil language issues were resolved. In regard to insurance,the Union questioned a provision in the Company'sinsurance booklet purporting to limit insurance coverage tothose earning less than $7,500 per year. This was to be aquestion raised repeatedly throughout the negotiations.Company representatives orally assured the Union that theprovision was not so applied. A request was made by theUnion that Respondent pay the committee for time spentin negotiations. The Union's proposals were reviewed, butno agreement was reached.At the second meeting, December 5, 1975, the Unionpresented the remainder of its proposals and these were562 GULF STATES MANUFACTURERS, INC.discussed. Respondent complied with the Union's requestfor information on fringe benefits with a proposal tocontinue its practice on vacations, holidays, funeral leave,and jury duty pay, as set forth therein. The Union's requestfor pay for the time spent in negotiations was rejected;however, the Company agreed to hold meetings onalternate mornings and afternoons to minimize the loss ofwages by the committee. In the course of the third andfourth meetings, December 17 and 18, Respondent present-ed its written proposals, which were discussed.The next meetings were held on January 7 and 8, 1976.Smith was not present at these or subsequent meetingsuntil April 6. Respondent was represented by AttorneyScott Watson, of the same firm. Watson had Smith's notesof the prior meetings but requested the Union to go backthrough its proposals and explain them again. The Unionobjected, but complied. Respondent's proposals were alsodiscussed again. In the course of the discussions, Ormanobserved that Watson was well apprised of what hadtranspired in the earlier meetings; he was able to point outwhere the Union was varying from its earlier positions. Inthe course of these meetings, agreements or tentativeagreements were reached on the preamble, purpose andscope, recognition, reporting and call-in pay, and funeralpay. In response to the Union's request for recognition ofits safety committee, Respondent agreed to the principle ofa safety committee but stated that as the safety and healthof the employees was its responsibility it would appoint thecommittee, which might or might not include the Union'scommittee members.The meetings of January 19 and 20 began withdiscussion of all issues, at Watson's request, to determinewhat had been agreed upon. Respondent made a newproposal on the preamble, deleting the Local Union fromthe title. In response to the Union's objection, Watsonstated that the preamble would have to conform to thecertification. Among the other subjects discussed was theUnion's pension plan. Watson asked whether benefitsvested in the first year. Orman said that they did not andWatson stated that the Respondent was "not interested init then, because the men might want to vote the Union outin one year. ..they have this right." The parties discussedthe profits from the vending machines and Respondentsaid that they did not want to give the profits to the Union.Orman replied that they did not want the profits, onlysome say about how the profits went to the employees. Along discussion was held on bulletin boards, Ormanexplaining that they wanted a board or a portion of theCompany's bulletin board to post notices of unionmeetings and other noncontroversial matters. Watsonquestioned whether the Union mailed out meeting noticesand asked the Union whether it was expected theRespondent would let them use their bulletin boardswithout paying the Company for them. After a discussionlasting an hour to an hour and a half, the Company's localcounsel, Gholson, spoke up and pointed out that, for thevalue of the time spent, bulletin boards could have beenpurchased. Watson then drew out a previously preparedproposal on bulletin boards, which was agreed to with asingle modification. At this meeting, Respondent asked theUnion to submit its economic proposals and agreed to theUnion's request for more frequent meetings.The parties met daily between January 27 and 30. Wageproposals, as discussed infra, were exchanged and debated.The Union once again questioned the apparent $7,500 limiton insurance coverage and, once again, was orally assuredthat no such limitation was enforced.On February 1, the union committee met with themembership, described the course of the negotiations, andsubmitted Respondent's offer to the membership for avote. The employees rejected those offers and authorized astrike. Respondent was informed of the results of themeeting.The Company and Union met next on February 10, withthe assistance of a Federal mediator. The mediatorreviewed the parties' positions and reported to the Unionthat the following items were in dispute: vacations,termination of agreement, holidays, jury duty pay, manage-ment rights, leave of absence, hours of work and overtime,discipline and discharge, safety and health, seniority,grievance and arbitration, checkoff, pension and insurance,and the no-strike, no-lockout provision. To this, the Unionadded the vending machines, pay for the union committee,reinstatement of an employee discharged earlier, andChristmas bonuses. The Union also protested that Respon-dent's proposals would reduce benefits in a number ofareas: Christmas bonuses, Thanksgiving turkeys, the rightto grieve on company time and property, use of telephones,holidays where they fall within an employee's vacation,and pay for time spent in repeated visits to the doctorfollowing an injury. The parties then got together anddiscussed various articles, at the suggestion of the media-tor. In this meeting, Respondent gave the Union a list ofthree items it would move on if the Union would accept theremainder of its proposals: a reduction of the probationaryperiod from 120 to 90 days, adding a "just cause"requirement to its proposal permitting it to reduce the workforce for up to 14 days without regard to seniority, andsubstituting the language "as need requires" for "asschedule dictates" on its proposal regarding its right tounilaterally schedule the hours of work. At the conclusionof the meeting, the mediator stated that he saw no need tomeet further; Orman, however, caucused with his commit-tee and then asked the mediator to arrange one moremeeting, at which time the Union would substantiallyreduce its proposals.The next meeting was held on February 13. The Unionpresented Respondent with a list of five items for which, ifthe employer would agree, the Union would drop itsobjections to the remaining company proposals. Theseinvolved grievance and arbitration, hours of work, seniori-ty, checkoff, and a wage increase. They also asked for someguarantee in regard to the inapplicability of the $7,500earnings ceiling on insurance coverage. They spelled outwhat they wanted in each of these areas. The Companycaucused and, when they returned, Watson told the Union,"We have considered the items you gave us, and we haveour final proposal on the table." The meeting concluded.The Union met again with its membership on theevening of February 13. After reviewing the course of thebargaining, Respondent's offers, and the 8(aX)(I) conduct563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously engaged in by the employer, the employeesvoted to strike. The strike began on the following morning.It lasted but I week. On February 16, Respondentimplemented its wage offer.The first meeting following the strike was on February27. Respondent announced that it was taking its proposalsoff the table in order to assess the effects of the workstoppage. In response, the Union said that, if the Companyproposals were withdrawn, its were also. They met next onMarch 17, with the mediator present. Watson asked whatunion proposals were on the table and Orman replied that,as both had taken their proposals off the table at the lastmeeting, Orman would go back to their original proposals.Watson stated that he had thought the Union was willingto move. Orman replied that it took two, that the Unionwas ready to do so, and asked what the Company had onthe table. Watson replied that they were not throughassessing the effects of the work stoppage and thereforehad no proposals on the table. Orman offered to acceptRespondent's management rights clause if Watson wouldagree to their proposal for checkoff irrevocable for I year.Watson replied that he thought the Union was going to beready to move. He asked about the Union's earlier 5-pointproposal; Orman replied that had been a one-time offer totry to reach settlement before the strike.When next the parties met, on April 16, both Smith andWatson attended for Respondent. The question concerningthe Union's February 13 "5 point" proposal was repeatedand the company proposals were discussed. Respondentindicated that it would stand by the agreements earlierreached: preamble, recognition, purpose and scope, report-ing and call-in pay, funeral leave, and bulletin boards. TheUnion again repeated its objections to the apparentlimitations on earnings for those eligible for insurancecoverage. Jackson, manager of manufacturing, then tookOrman's copy of the insurance booklet and physicallystruck the offensive phrase.On May 14, the Union went through its proposals. Itmodified or dropped proposals relating to union security,hours of work, payment for safety equipment, vendingmachine profits, and the reinstatement of an earlierdischarged employee. Orman told Watson that the Unionhad dropped some of their proposals and was willing tofurther reduce or eliminate others. He asked whether theRespondent was willing to move on some of theirs.Watson's reply was, "We have not proposed too many ...we don't have any to drop."The final meeting prior to the hearing was held on June15. The Union presented some written proposals, asrequested by Respondent. No agreements were reached.Watson stated that Respondent would consider theUnion's proposals and would make counterproposals.There were no subsequent meetings.2. Christmas bonuses and Thanksgiving turkeysIn the first meeting, upon Orman's request for informa-tion, the Union was informed that, for the past 3 years,employees had received turkeys on Thanksgiving and whatRespondent termed a "gift" each Christmas. EmployeeHillhouse testified that he had received $15 on his firstChristmas with Respondent, and $5 more each succeedingyear, for approximately the last 6 years. In the secondmeeting, the Union made a written proposal, providing aChristmas bonus based upon years of service and hoursworked. Smith repeated Respondent's position that theannual payment was a gift. Smith told Orman that, ifRespondent determined not to make this payment, theywould notify the Union and, if they did make it, thepayment would be consistent with its past practice.9TheUnion's position, whenever this matter was discussed, wasthat these terms were "wages," and should be contractuallyguaranteed. Respondent never indicated that it intended toeliminate the "bonus" or the annual turkey, but consistent-ly stated that it deemed them to be discretionary, gifts, andrefused to bind itself contractually to their continuation.3. Dues checkoffThe Union's initial proposal provided for union securityif and when permitted by Mississippi law (Mississippi is aso-called right-to-work State) and dues checkoff whereauthorized by the employee, said authorizations to beirrevocable for I year or until expiration of the contract,whichever was sooner. It promised indemnity to Respon-dent for all claims arising out of Respondent's compliancewith the checkoff provision. The parties discussed thisproposal in the first or second meeting.The Union's checkoff proposal had included two formsof checkoff authorization. These cards were discussed inthe meeting of January 7, with Orman explaining that someemployees had signed a newer form than others andrequesting that Respondent accept either. However, heoffered to have the employee all execute the same form. OnJanuary 19, Respondent gave the Union its checkoffproposal (G.C. Exh. 21(c)), which provided for authoriza-tions revocable at will, required new authorizations uponany change in the amount of dues, and precludeddeduction of dues arrearages. The Respondent's proposalwas resubmitted on January 27 (G.C. Exh. 23(d)) and wasdiscussed at that time. The Union objected, in particular,to the revocability "at-will" feature of Respondent'sproposal and sought I-year irrevocability. According toOrman's undenied testimony, Watson stated that Respon-dent did not know whether the employees had really signedthe cards. Orman offered to have all employees execute theauthorizations in the presence of the personnel manager, inreturn for l-year irrevocability. Watson refused, statingthat Respondent did not want the employees to think thatthey were promoting the Union. In the course of themeeting on January 28, Watson expressed his personal9 Orman's recollection, that it was not until the third meeting followingthe strike that Smith said the foregoing, is, I believe, less accurate thanRespondent's notes of the bargaining which reflect that this was stated inboth the December 5 and April 6 meetings.564 GULF STATES MANUFACTURERS, INC.opposition to checkoff.'0On February 13, as part of its 5-point offer to resolve negotiations, the Union soughtirrevocable checkoff and offered to drop checkoff of backdues. On March 17, Orman told Respondent that, if itwould agree to their checkoff proposal, they would acceptRespondent's management rights clause. Watson statedthat he had thought that the Union was ready to move. Noagreement was reached then, or subsequently, on this issue.4. RepresentationThe Union's initial proposal provided for companyrecognition of union-appointed stewards "sufficient innumber to handle grievances" and for company coopera-tion with such stewards in the performance of their duties.It further provided for a steward for each shift and for thestewards' right to investigate and handle grievances andcomplaints in their respective areas. Respondent's proposal(G.C. Exh. 2 1(d)) was presented on January 19. It providedfor shop stewards in three designated areas, precludedpayment of stewards for any time spent in processing orinvestigating grievances, and further provided:The Union further agrees that all grievances includinginvestigations thereof, shall be handled at times otherthan the normal work shift of the grievant(s) and theShop Steward involved unless the Company agrees inwriting that such grievances may be handled at a timeduring the normal work day. The Union further agreesthat all grievance investigations shall be conducted offthe plant site unless the Company agrees in writing thatsuch grievances can be investigated on the plant site.The Union objected to Respondent's proposal, particularlyits refusal to pay stewards for grievance meetings and itsprohibition of investigations on the plant site. It waspointed out to Respondent that this was inconsistent withRespondent's past practice, as set forth in the employeehandbook, which provided for free access to supervisorsand higher management for employees with problems.On January 27, Respondent offered a modified represen-tation proposal, providing that stewards would be paid fortheir time spent in meetings called by the Company duringnormal working hours. It further provided for additionalstewards if second or third shifts were established. Therestrictions on the time and place of grievance investiga-tions were maintained.5. Grievance and arbitrationThe Union's initial proposal included a 3-step grievanceprocedure leading to final and binding arbitration, with thecosts thereof to be paid jointly. These were generallydiscussed in the first and second meetings and Smithagreed to make Respondent's proposal at the thirdmeeting. On December 17, Respondent made its proposalon this subject. It required that a grievance, defined as acomplaint over the interpretation or application of aspecific provision of the agreement, be raised by theI' Watson's personal objection to checkoff did not preclude him fromnegotiating a checkoff provision, with authorizations irrevocable for I year.in bargaining with another employer which he conducted at the same timeemployee with his supervisor within 2 workdays or bewaived, be reduced to writing within 2 workdays or bedeemed abandoned; it gave Respondent 7 workdays torespond to the written grievance and treated Respondent'sfailure to reply within the time limit as a negative reply,established a third-step meeting between the Internationalrepresentative and the manufacturing manager, and pro-vided for arbitration on a voluntary basis only. Allgrievances, unless arising out of the same facts, were to beheard by separate arbitrators in separate hearings and theUnion was to bear all the costs of arbitration unless itprevailed; in that case, costs were to be split. The authorityof the arbitrator was narrowly proscribed. The clauseprovided, inter alia:No arbitrator shall have the jurisdiction or authority toadd to, take from, nullify, or modify any of the terms ofthe Agreement or to impair any of the rights reserved toManagement under the terms hereof; nor shall he havethe power to substitute his discretion for that ofManagement in any manner where Management hasnot contracted away its right to exercise discretion. TheCompany's judgement and decision of the qualifica-tions of any employee to perform any job shall not besubject to arbitration..* SShould it be determined that an employee other than aprobationary employee, was disciplined or dischargedwithout just cause ..he shall be restored to hisformer status; provided, however, that the arbitratorshall not have the authority to grant back pay, unlessagreed to as part of the arbitration agreement.The parties discussed Respondent's proposal, with theUnion expressing objection to the narrow definition of agrievance, the short and apparently overlapping timelimitations on processing the first two steps, and thenonmandatory nature of arbitration. Smith said thatRespondent had proposed voluntary arbitration (at least inpart) because the Union had failed to propose a no-strikeclause. Orman told Smith that this was an oversight. Theyfurther objected particularly to the exclusion from arbitra-tion of decisions on job qualifications, the limitations onbackpay, and the burden of the expenses of arbitration.The discussion continued on December 18, with Ormanstating that he would not propose a no-strike clause unlessthe arbitration clause could be worked out. The grievancesteps were discussed, including the timespans. Ormanproposed "Union grievances" where a number of employ-ees were involved. There was consideration of the sourcesof lists of arbitrators.In the meeting of January 7, the Union's proposals wererediscussed. Watson, replacing Smith, objected to theUnion's proposal, stating that he liked voluntary arbitra-tion and did not want Orman taking him to arbitration"every time he turned around." The subject came up againon January 20 and, at that time, Orman orally proposed aas the instant negotiations. See Resp. Exh. 19. As demonstrated by Resp.Exhs. 15 17, Respondent's counsel's firm has also negotiated agreementsproviding for checkoff revocable at will.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbroad no-strike no-lockout clause. Discussion was held onwhether the Union's proposed grievance procedure wouldbe applicable to disputes regarding the payment ofinsurance benefits; the Union asserted that it should,Respondent contended that this was a matter between theemployee and the insurance company or the state insur-ance commissioner. Respondent objected to any provisionwhich would make everything subject to an arbitrator'saward. The Company, Watson testified, agreed to arbitratewhere it was willing, and gave the Union the right to strikeif Respondent refused to arbitrate. Initially, the right tostrike did not include disputes over the establishment ofnew jobs with new rates; the Company's initial proposalmade this a subject for the next negotiations. Upon theUnion's objections, Respondent agreed to make thissubject to the Union's right to strike, without waiting untilcontract expiration.At the meeting of January 20, Respondent presented amodified grievance and arbitration procedure, GeneralCounsel's Exhibit 22(c). It included union grievanceswithin the definition of grievances, it expanded the time forfiling at the first step to allow for acquisition of knowledgeof the occurrence giving rise to the grievance, it expandedthe time limit for processing to the second step to 5 daysand reduced, from 7 to 5, the number of days for thedepartmental superintendent's response at that step. Itfurther expanded the "appeal" period at step three from 7to 14 days. Arbitration was still to be voluntary. Thelimitations upon the arbitrator's authority remained essen-tially the same, except that the arbitrator could awardbackpay. The specific exclusion of management determina-tions of an employee's job qualifications from arbitrationwas eliminated. The proposals for separate arbitrationproceedings and union payment of arbitration expenseswere retained. Added was a provision entitling the Unionto strike over "a matter properly subject to the GrievanceProcedure" if Respondent declined to arbitrate, providedthat the Union notified Respondent of its intention tostrike within 10 days of being notified that Respondentwould not arbitrate, and then struck "upon a specified datewithin ten (10) days" of such notice. Compliance withthose provisons would preclude the strike from violatingthe broad strike and lockout article, as proposed byRespondent on the same date. In discussing Respondent'sproposals, the Union continued to assert that it wanted 5days in which to file a grievance and preferred mandatoryarbitration and a "straight" no-strike clause to the limitedright to strike. Alternatively, it sought the right to strikewithout the notice provisions.On January 29, Orman gave Respondent a new unionproposal for the grievance and arbitration procedure.Watson objected to the time limits and mandatoryarbitration provision. Orman pointed out that, in Respon-I United Steelworkers of America v. American Manu facturing Co., 363U.S. 564 (1960); United Steelworkers of America v. Warrior & GulfNavigation Company, 363 U.S. 574 (1960); and United Steelworkers ofAmerica v. Enterprise Wheel & Car Corp.. 363 U.S. 593 (1960). These caseshold, in sum, that where a collective-bargaining agreement calls for thearbitration of all questions of contract interpretation, the function of thecourt in a proceeding to require arbitration is merely to determine whether aclaim has been made which, on its fact, is covered by the contract. A strongpolicy favoring arbitration and removing the courts from the merits of suchdent's offer, failure by the Union to comply with the timelimits meant abandonment of the grievance, but failure bythe employer was merely a negative reply to the grievance.Watson's response was "I see what you mean."On February 13, Orman included a grievance andarbitration procedure in the Union's 5-point proposal. Hesought final and binding arbitration but, if Respondentinsisted, offered to accept voluntary arbitration with norestrictions on the right to strike absent arbitration. Asnoted, Respondent neither accepted the Union's offer norvaried its own at that meeting.6. Management rightsThe Union's initial proposal set forth a brief "Manage-ment Functions" provision. In the course of the secondmeeting, as Orman anticipated, Smith indicated Respon-dent's intention to submit a more comprehensive provision,specifically to limit the arbitrability of management rightsin light of the Steelworkers trilogy."' Respondent's initialmanagement rights proposal was offered on December 17,1975 (G.C. Exh. 18(a)). Included within the lengthyproposal were provisions retaining as exclusive functions ofmanagement (omitting the less controversial items), theright to: subcontract work, change work schedules, imposediscipline up to and including discharge for just cause,'2rescind or modify plant safety and work rules, and tomove, sell, or consolidate the plant or any portion of it andto separate the employees as a result thereof. As noted inthe earlier discussion on arbitration, the establishment of anew classification and its wage rate was reserved solely tomanagement and was excluded from both the grievanceprocedure and the Union's right to strike.The Union voiced objection to the reference to subcon-tracting, pointing out that, unless it was limited tosituations wherein the unit employees could not do thework, Respondent could diminish the unit. They objectedto the unilateral setting of work schedules and indicatedthat they had no objection to the provision on work andsafety rules, provided that the term "reasonable rules" wasadded to the proposal. At least some of these objectionswere repeated by the Union when they met with Watson onJanuary 7. In particular, Watson recalled Orman objectingto the reference to subcontracting and Respondent assert-ing that, if it could get another company to do the work forless, it would be to everyone's advantage. In his testimony,Watson pointed out that Respondent regularly subcon-tracted work. This fact had not been pointed out to theUnion in negotiations.On January 19, Respondent resubmitted its managementrights article (G.C. Exh. 21(b)). Added was an introductoryparagraph stating:disputes was set forth. The Warrior & Gulf case specifically involved thequestion of the arbitrability of a grievance over subcontracting which theemployer had contended was not arbitrable under a contract provisionexcluding from arbitration matters which were "strictly a function ofmanagement."i2 A separate provision, contained in the discipline and discharge article(G.C. Exh. 18(1)), reserved to the Company the right to determine thedegree of discipline to be imposed.566 GULF STATES MANUFACTURERS, INC.This Agreement shall not affect or limit any of thefunctions of responsibilities of the Company or itsmanagement and shall not restrict in any way themanagement of the Company or the exercise ofmanagement prerogatives, provided that such rightsresidual with the Company shall not conflict with theprovisions of this Agreement.Also added was a sentence submitting questions regardingnew classifications to the grievance procedure, but not thearbitration or strike provisions thereof. Orman and Watsondiscussed the proposal, with Orman protesting thatmanagement was taking all the Union's rights away. Heobjected to the Company's right to change work hours andschedules, indicating a fear that Respondent would setunreasonable work periods. He again voiced agreement tothe Company's setting of safety and work rules, if the term"reasonable" were added, and objected to the exclusion ofcompany establishment of new jobs from the totalgrievance procedure. To this, according to Orman, Watsonresponded, "We may face some problems down the road. Itdoes not look good. The Company is scrambling for workand we have to get our work out for our customers."On January 28, Respondent agreed to add "reasonable"to the language on safety and work rules. It was added inthe proposal Respondent furnished on February 10. TheUnion, at its request, was given a copy of Respondent's"Conduct Policy" and some discussion was held thereon.The Union objected to the right of the company physicianto unilaterally dismiss an employee for medical reasonswithout a second opinion. They also disagreed with thelanguage therein permitting Respondent to unilaterallychange, initiate, or eliminate rules. Orman recalled that healso questioned the meaning of the last sentence of sectionl(b) of the Company's management rights article, whichstated, "These rights shall be exercised in good faith withdue regard for the reasonable rights of the employees."Watson allegedly stated that Respondent would apply it asthey saw fit. At some point, Orman was also told that thatsentence pertained to the entire subparagraph.As noted, on February 13, the Union presented a 5-pointproposal for settlement. That proposal contained noobjection to Respondent's management rights article. OnMarch 17, the Union offered to accept that article in returnfor checkoff irrevocable for I year. Neither offer wasaccepted.At the meeting of April 6, according to a letter fromSmith to Orman confirming the details of that meeting,Smith gave Orman a copy of the management rights articlefound in N.LR.B. v. American National Insurance Co., 343U.S. 395, 398 (1952). He offered Orman his choice. Ateither the April 6 or May 14 meeting, Orman stated that hewould accept that clause if they could agree on arbitrationand a no-strike clause which, he pointed out, were presentin American National Insurance. No agreement wasreached.Smith's letter relative to the April 6 meeting asserted thatRespondent had agreed to the Union's right to strike overnew job classifications without waiting until contractexpiration, in the meeting of January 27. The testimonyregarding that meeting does not so indicate. Neither doesRespondent's proposal of February 10, (G. C. Exh. 32(b)),which retained the earlier language. Orman believed it wasat the meeting of April 6 that Respondent withdrew itsopposition to the Union's right to strike over new jobclassifications at the conclusion of the grievance procedure.7. SeniorityGeneral Counsel contended, essentially, that Respondentbargained regressively in regard to seniority. Respondent'spractice, prior to the advent of the Union, provided for a120-day probationary period with no insurance coverageuntil the completion thereof, and retention of senioritywhile on layoff for 30 days with no right to recall fromlayoff.The Union's initial proposal called for a probationaryperiod to 60 days, retention of seniority for 48 monthswhile on layoff and loss of seniority for failure to returnfrom layoff within 5 days of notice of recall or, 10 days ifthe employee provided written notice of his intention toreturn (Resp. Exh. 8, attachment 9-10). Respondent's firstseniority proposal (G.C. Exh. 18(b)), provided for acontinuation of the 120-day probationary period, and lossof seniority after a continuous layoff of I year, continuousabsence because of disability or illness for the lesser of theperiod of the employee's seniority or I year, or failure toreturn to work within 4 days of notification of recall fromlayoff (or 7 days with company approval). Somewhatinconsistently, the leave of absence proposal (G.C. Exh.18(d)), provided that an employee would be granted a leaveof absence of up to 2 months if unable to work because ofillness or injury. Respondent's proposal was discussed inthe meeting of December 17, with the Union basicallyasserting positions consistent with its proposal. On loss ofseniority following an absence due to illness or injury, theysought a maximum period of 2 years. Orman pointed outthe inconsistency between Respondent's leave of absenceprovision and the seniority article.In its January 7 proposal regarding leave of absence (G.C. Exh. 20(g)), Respondent proposed that employees beeligible for leave of absence of 30 days up to I year forillness or injury. The Union continued to argue for a 2-yearmaximum.Respondent's proposal regarding leaves for illness orinjury remained unchanged in its next offer (G.C. Exh.23(g)), presented on January 27. However, the seniorityproposal made on that day (G.C. Exh. 23(f)), provided forloss of seniority after continuous layoff of 2 months andfailure to report for work within 3 days of notificationfollowing layoff. Respondent's proposal would also reducethe probationary period to 100 days. The Union offered tomodify its request from a 60-day to a 90-day probationaryperiod. They pointed out the regression from 4 days to 3 onreturn from layoff and from I year to 2 months on loss ofseniority when on layoff. Orman asked Watson whether thelatter was not a mistake. Watson referred the question toJackson. According to Orman, Jackson said that there hadbeen no mistake, the change had been made because theUnion had pointed out the inconsistencies between theleave of absence article and the seniority article. Orman567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpointed out, without response, that they remained inconsis-tent as changed.13On February 10, Respondent indicated that a reductionof the probationary period to 90 days for seniority, but notinsurance purposes, was one of three items on which itwould move if the Union accepted the remainder of itsproposal. This offer was not accepted; neither was theUnion's subsequent offer, as part of its 5-point proposal, togo back to Respondent's initial offer of 1-year retention ofseniority following layoff.8. Wages and the wage increaseOn January 20, Respondent asked the Union to make itswage proposal at the next meeting. On January 27, Ormanasked when the employees had last received a raise andJackson told him that the employees had received approxi-mately 7.5 percent in August or September 1974. Orman,noting the period since the last raise, orally proposed an 18percent across-the-board increase for the first year, withwage reopeners or adjustments tied to the cost of living inthe second and third years. Watson responded that he hadhoped for a more realistic proposal. He rejected theconcept of wage reopeners or subsequent raises tied tofigures released by a government agency which that agencymight stop furnishing.Respondent presented its initial wage proposal onJanuary 28. It began by giving the Union a list of 22employees who, it had determined in 1974, were in higherclassifications than they belonged in. The proposal was toreduce the wages of the 22 by amounts varying from 5cents to 89 cents per hour.4For the remaining employeesit proposed approximately 5 percent in the first year andacross-the-board increases of 5 percent in the second andthird years. The proposal, (G.C. Exh. 26), added a newlabor grade i, for janitors.)5The Union returned with aproposal for a 17-percent increase in the first year and 6percent in each of the second and third years.On January 29, Respondent made its second wageproposal, setting forth the wage for each grade and step ineach of 3 years. The offer for the first year was approxi-mately 1 percent lower, in hourly rates, than the prior offer.Raises of approximately 5 percent were offered for the13 Jackson testified that he told Orman that Respondent's initialproposal had been in error, it had intended to offer a 2-month period forretention of seniority, to be consistent with its medical leave of absenceproposal and that it was revised to correct that mistake. Noting that theinconsistency remained after the alleged correction, and their comparativedemeanors, I credit Orman.1" According to the uncontradicted testimony of Orman, when Respon-dent gave the Union this list, Jackson stated these 22 individuals had beentold in 1974 that they would receive no increases above their present rates,but would not suffer wage reductions.'S The first year proposal, more specifically, provided for an increasefrom $2.27 to $2.30 per hour for all steps of grade 1, maintained the existing$2.51 rate through all steps of grade 2, kept the rates the same in steps I and2 of grade 3, and offered raises of about 5 percent in all remaining gradesand steps. There were 74 employees at the top step of their labor grades; 43were in the top step of labor grades 5 and 6. There were 14 employees in thefirst step of grade 2, and 22 in various other grades and steps."' According to the proposal, the formula would have produced apayment of 3.88 percent of base pay in the quarter offered, as man-hours perton for that quarter. so far, was 11.6. In fact, for the quarter ending March1976, employees received productivity pay of 1.65 percent. According toResp. Exh. 31, monthly man-hours per ton had ranged from approximatelysecond and third years. Additionally, Respondent offered aproductivity plan which would have provided a quarterlypayment, consisting of a percentage of the employees'earnings for the quarter, based upon the number of man-hours required for each ton of shipped buildings. Thepayments ranged from .30 percent at 12.9 man-hours perton to 9 percent if the required man-hours were reduced to9.7 per ton or less.16Respondent continued to propose thereduction in pay of the 22 employees. The Union rejectedRespondent's offer, noting that the wage proposal ap-peared to be a regression from the prior offer and opiningthat the productivity system was too speculative andinvolved too many factors, such as machine breakdownsand shipping dates, over which the employees had nocontrol.The Company made its third and final wage offer onJanuary 30. (G.C. Exh. 31 (a)-(c)) It provided approxi-mately 5 percent for most grades in the first year, 4 percentin the second and third years, and productivity pay.Respondent also orally proposed to "red-circle" ratherthan reduce the wages of the 22 employees. Ormanobjected and pointed out that the increases were less thanstated because the rate for grade I employees remained thesame.17He told the Company that the Union was willing togive on wages and language but was not willing to give upall on either. Watson stated that this was Respondent's topoffer on money and asked that it be presented to themembership. He asked whether the committee wouldrecommend it and was told that they would not, becausethere were too many unresolved issues and too littlemoney. At a union meeting held on February 1, Ormanpresented Respondent's offer; it was rejected.In the meeting of February 10, the Union received adocument, (G.C. Exh. 32(c)), a wage proposal referring towages, and progressions as set forth on an exhibit. TheUnion never received the exhibit. According to Watson,the offer improved the productivity formula.'sAt the last meeting before the strike, February 13, theUnion included a wage increase as part of its 5-point offerfor settlement. In explicating its proposal, Orman told theCompany that the Union was asking for 9 percent in thefirst year and 6 percent in the second and third years.Orman indicated that the Union would accept the17 to 27, and averaged 19, in 1974. The range was from about II to 33 in1975, with an average of 13 or more. From January through August 1976,man-hours per ton ranged from a monthly low of about 9 (in February,when the strike occurred) to about 15, averaging perhaps 13 to 14. Noproductivity pay was earned in the second quarter, ending June 30, 1976.17 Examination of the offer reveals that Respondent, except for offeringan increase of approximately 5 percent at grade 2 and steps I and 2 of grade3, had reoffered its January 28 first-year wage proposal. Its proposal for thesecond year was virtually the same as had been made on January 29; grade2 showed a 2-cent-per-hour improvement and a few other steps wereimproved or decreased by I or 2 cents. The third-year proposal, ascompared to the wage offer for the third year in the January 29 proposal,offered improvements of 3 cents per hour to grade 2 and step I of grade 3( 18 employees as of the date of the offer) and decreases from the prior offerof 2 cents to 6 cents per hour in all remaining steps and grades,encompassing 88 employees.is In this regard, I note that the productivity pay received by employeesin the first quarter of 1976 was 1.65 percent. None of the proposals receivedby the Union provided for productivity payments in that amount, leadingme to conclude that, as Watson testified, Respondent had intended toimprove the productivity formula on February 10.568 GULF STATES MANUFACTURERS, INC.productivity pay if Respondent wanted, but was not askingfor it. As noted, Watson rejected Orman's proposal andstated that Respondent's final offer was on the table.The employees went on strike on the following morning.On February 16, Respondent's general manager, ClaytonRichardson, wrote the Union and, asserting that animpasse in negotiations had been reached, advised themthat its last wage offer had been implemented. Allemployees, nonstrikers and strike replacements, receivedthe wage increases immediately. When the striking employ-ees returned, they also received the wage increases.According to Jackson, the "wage freeze" was also lifted onFebruary 16. The clock began running on progressionraises once again.9. Conclusions to the refusal to bargainSection 8(a)(5) of the Act establishes a duty on theparties to collective bargaining, "to enter into discussionwith an open and fair mind, and a sincere purpose to find abasis of agreement." N.LR.B. v. Herman Sausage Compa-ny, Inc., 275 F.2d 229, 231 (C.A. 5, 1960). As the SupremeCourt stated the principle in N.L.R.B. v. Insurance AgentUnion AFL-CIO [Prudential Insurance Co.], 361 U.S. 477,485 (19601):Collective bargaining, then, is not simply an occasionfor purely formal meetings between management andlabor, while each maintains an attitude of "take it orleave it"; it presupposes a desire to reach ultimateagreement, to enter into a collective bargaining agree-ment.This obligation compels neither party to agree to aproposal or make a concession. N.LR.B. v. AmericanNational Insurance Co., 343 U.S. 395 (1952). However, theBoard is not precluded from considering, and "doesconsider the totality of the employer's actions to assess itsmotivation in determining whether it was really engagingin surface bargaining with no genuine intention to reachagreement." Tomco Communications, Inc., 220 NLRB 636,637 (1975). The Board may, and does, examine thecontents of the proposals put forth, for, "if the Board is notto be blinded by empty talk and by mere surface motionsof collective bargaining, it must take some cognizance ofthe reasonableness of the position taken by an employer inthe course of bargaining negotiations." N.LRB. v. Reed &Prince Manufacturing Company, 205 F.2d 131, 134 (C.A. 1,1953), cert. denied 346 U.S. 887.It is in this context that I have considered the course ofthe bargaining. This consideration leads me to concludethat Respondent has failed to fulfill its statutory obligationand was, as General Counsel alleged, engaging in surfacebargaining.The management rights clause, which Respondentproposed and adhered to throughout negotiations,'9required that the Union yield all bargaining rights on such'9 Respondent adhered to its proposal at least until April 6, when Smithoffered the management rights clause excerpted from American NationalInsurance, supra. Orman would have accepted that offer had it included thegrievance and arbitration machinery to which the employer in AmericanNational Insurance was responding when it offered that clause.basic items as subcontracting, discipline and discharge, thecreation of new job classifications and the wage ratesapplicable thereto (discipline and job classifications weresubject to the limited grievance procedure, discussed infra),scheduling of hours, the closing or consolidation of part orall of the plant, the separation of employees if the plantwere to be partially or totally closed or consolidated, andthe setting of safety and work rules. Indeed, Respondent'sattempt to shut the Union out of meaningful participationin decisions affecting working conditions is graphicallydemonstrated by Watson's response to the Union's requestfor recognition of its safety committee, to wit, that this wasRespondent's responsibility and it would appoint acommittee, which might or might not reflect unionrepresentation. In this latter regard, Respondent's bargain-ing stance was substantially identical to that of theemployer in San Isabel Electric Services, Inc., 225 NLRB1073, 1080 (1976). Therein, the Board concluded that theproposed contract, taken as a whole, "would strip theUnion of any effective method of representing its memberson the issues of safety and work rules ..." excluding it"from any participation in decisions affecting importantconditions of employment ... thus exposing [the employ-er's] bad faith."Similarly, Respondent's attempt to exclude the Unionfrom meaningful participation in the role to which thestatute entitles it is revealed in its representation, grievanceand arbitration, and Christmas bonus proposals. In regardto the latter, it is clear from the regularity of these annualpayments and from the undisputed nexus between theemployment relationship and receipt thereof, that thesewere "wages" and thus mandatory subjects of bargaining.Gas Machinery Company, 221 NLRB 862 (1975); NelloPistoresi & Son, Inc. (S & D Trucking Co., Inc.,), 203 NLRB905 (1973). Respondent's proposals would have excludedthe Union from anything more than notification that thesewage items were going to be discontinued. Respondent'srepresentation proposal prohibited stewards, without writ-ten permission, from investigating grievances during the"normal work day" and "normal work shift"20 or on theplantsite. It is difficult to conceive of restrictions whichwould more inhibit the filing and investigation of griev-ances.Assuming that a grievance (narrowly defined by Respon-dent) surfaced notwithstanding the foregoing restrictions,its future, and the Union's role therein, would be narrowlyproscribed. The Union was excluded from the first step ofthe grievance procedure and was required, under theproposal, to strictly adhere to the time requirements orsuffer waiver. Arbitration was to be voluntary, wouldimpose heavy and uneven financial burdens on the Union,and the Union's right to strike rather than to arbitrate wasnot at its own option. It required, and was dependent upon,Respondent's refusal to arbitrate. The right to strike wasfurther encumbered by notice provisions which couldseriously weaken the strike as an alternative economicweapon. The notice provision would have required not20 Presumably, these terms would include lunch hours and breaktime.See Essex International, Inc., 211 NLRB 749 (1974); The J. L HudsonCompany, 198 NLRB 172 (1972). Even more than the term "working hours,""normal work shift" and "normal work day" imply all the time betweenclocking in and clocking out.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly notification of the intent to strike, but of the specificdate that the strike was to commence. It was thus morestringent than the strike notice requirement incorporatedinto the Act by Section 8(g) for the health care industry.Moreover, Respondent offered no special justification(such as is present in the health care industry) why it wouldneed such specific notice.As the Board stated in Tomco Communications, supra:It is well established that an employer's insistenceupon a management-rights clause does not, in and ofitself, constitute a violation of Section 8(aX5) of theAct. [Citing American National Insurance, supra.]However, the nature of an employer's proposals onmanagement-rights and other terms and conditions of acollective-bargaining agreement are material factors inassessing the employer's motivations ...In the instant case, as in Tomco Communications, an"evaluation of all the Respondent's proposals hereinclearly shows that Respondent was determined to force theUnion and its members to abandon their right to beconsulted regarding practically any and all disputes thatmight arise during the term of the contract ...to waivetheir statutory rights to bargain collectively." Even where itcould bargain, in those areas not excluded from thegrievance procedure, its rights were closely circumscribedby the grievance, arbitration, and no-strike provisions.Other elements herein evidence Respondent's bad faith.Respondent's 8(a)(1) activity commenced with the electionand continued throughout the period of negotiations. Itsrepresentatives made statements indicating their animustoward the Union, their desire to be rid of the Union, andtheir belief (or intention) that the Union's presence wouldbe futile. Such conduct is clearly relevant to a determina-tion of Respondent's good or bad faith. M.F.A. MillingCompany, 170 NLRB 1079 (1968). Moreover, Respondent'sconduct at the bargaining table bespeaks of a kind of gameplaying inconsistent with good-faith bargaining. Notedparticularly in this regard was Watson's insistence upontwice (January 6 and 19) thoroughly reviewing thenegotiations which had occurred prior to his entry therein,notwithstanding that he had been left detailed notes by hispredecessor, Respondent's assertion following agreementto a preamble that included the Local Union's name to theeffect that it would be inappropriate for the preamble toname the Local, Watson's rejection of a pension plan thatwould not vest within a year "because the employees mightvote the Union out," the time wasted arguing over paymentfor bulletin boards while Respondent had a new (andgenerally acceptable) proposal on that subject all prepared,and Respondent's removal of its proposals from the tableand refusal to resubmit them after, and because of, thestrike, for approximately 6 weeks. Moreover, the state-ments of Respondent's representatives in the poststrikemeetings, minimizing the Union's concessions and indicat-ing that it had no room to move on its own proposals,revealed that Respondent was not seeking bargaining atthat time, but total capitulation.Respondent's proposal on checkoff reveals the same kindof gamesmanship. It objected to irrevocable checkoffbecause it was unsure that the employees had actuallysigned, notwithstanding that the Union's proposal wouldhave indemnified it for any improper deductions. When theUnion offered an additional assurance, i.e., signing in thepersonnel manager's office, Respondent was ready withanother objection, one that further revealed its animus, i.e.,that it did not wish to appear to promote the Union.Respondent's reliance upon H.K. Porter Company, Inc.,Disston-Danville Works v. N.LR.B., 397 U.S. 99 (1970), ismisplaced. The Board, at 153 NLRB 1370 (1965), and thecircuit court, at 363 F.2d 272 (C.A.D.C., 1962), held thatthe employer's refusal to bargain about checkoff was notmade in good faith, but was done solely to frustrate themaking of collective-bargaining agreement. That issue wasnot before the court. The Supreme Court only held that theBoard may not remedy such a refusal to bargain byrequiring the parties to agree to a specific contract term.See Justice Harlan's concurring opinion, 397 U.S. at 109.See also Midwest Casting Corporation, 194 NLRB 523, 532,fn. 33 (1971). Like the Board and the circuit court in Porter,I conclude that Respondent's opposition to irrevocablecheckoff was intended to frustrate agreement.In regard to seniority, Respondent gave and then tookaway its initial proposal permitting I-year retention ofseniority during layoff or absence due to illness, asignificant improvement. When shown that its medicalleave of absence proposal inconsistently provided for only2 months, Respondent reduced the retention of seniority to2 months and eliminated absence due to illness from theseniority clause. It purported to take this action in theinterest of consistency, yet changed the medical leave ofabsence provision to permit up to a year's absence.Finally, in assessing the totality of Respondent's actions,it is relevant to consider its wage proposal. While on thesurface appearing to have made three successive offers,analysis reveals that the offers were essentially the same.Respondent, as Jackson admitted, knew from the outsetwhat it intended to offer and framed its successiveproposals to reach that point. Basically, the three wageoffers juggled the same moneys, and the last offer wouldhave left most of the employees with a lower wage at theend of 3 years than the earlier offers. The productivityplan, ostensibly providing up to 9 percent in wageincreases, in reality offered little if the employer's experi-ence with man-hours per ton of product shipped in the past3 years is to be any guide.The Act, Section 8(d), provides that "the obligation [tobargain collectively] does not compel either party to agreeto a proposal or require the making of a concession."However, it is both permissible and necessary to examinethe totality of the employer's actions to determine motiva-tion. My examination of that totality leads me to concludethat, as in Tomco Communications, supra, Respondent'sproposals, from first to last, would have required the Unionto abdicate its representational rights and duties, compen-sating the employees essentially not at all for their loss. Icannot accept the contention that Respondent, in goodfaith, believed that such proposals could be accepted by the570 GULF STATES MANUFACTURERS, INC.Union or intended to present proposals which stood anychance of acceptance.2Accordingly, I conclude thatRespondent has failed to bargain in good faith and hasthereby violated Section 8(a)(5) and (1) of the Act.Additionally, I conclude that Respondent violatedSection 8(a)(5) when it unilaterally removed the wagefreeze and instituted the proposed wage increase onFebruary 16. Had Respondent implemented that last offerafter a valid bargaining impasse had been reached (andputting aside the question of whether the offer asimplemented had been made to the Union when the factsshow that the final form of the productivity plan was neverfurnished), Respondent's action would have been lawful.Midwest Casting Corp., supra. No such impasse can exist inthe presence of bad-faith bargaining, such as is foundherein. Taft Broadcasting Co., 163 NLRB 475 (1967).E. The StrikeOn February 14, 1976, in apparent frustration over thecourse of the bargaining,22the Union struck Gulf States.As I have found that Respondent bargained in bad faithprior to the strike, and unlawfully instituted the wageincrease at the beginning thereof, I conclude that the strikewas an unfair labor practice strike from its inception.General Drivers and Helpers Union, Local 662, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America [Rice Lake Creamery Co.] v. N.L.R.B.,302 F.2d 908 (C.A.D.C., 1962).As unfair labor practice strikers, the employees who wenton strike were entitled to reinstatement to their formerpositions or, if that job no longer existed, to substantiallyequivalent positions, upon their unconditional applicationto return to work. Mastro Plastics Corp. v. N.LR.B., 350U.S. 270 (1956). Orman made an unconditional offer toreturn, on behalf of all strikers, on February 20 andrepeated it on February 21, 1976. The employees appearedat the gates, ready to work, on Monday, February 23, 1976.However, none was reinstated before March 3, when 19were reinstated, some were reinstated on March 9, andnearly all of the remainder were reinstated on April 12.Several had not yet been reinstated by the time of thishearing. While there were still unreinstated unfair laborpractice strikers, Respondent had and has retained thosehired as strike replacements. At least for some period oftime after the unconditional offer to return to work,Respondent also retained in the strikers' jobs employeesfrom nonunit positions who were assigned there temporari-ly. Moreover, the strikers who have returned to work havenot been returned to their former positions, shifts, or ratesof pay. Some may have been denied insurance coverage21 That other unions, in other circumstances, might have accepted someof these terms, or that this union indicated that it would accept some ofthem if it received something in return, is no evidence of good faith. SanIsabel Electric. supra.22 Although Orman was careful to bring out at the February 13 meetingevidence of the 8(a)(I) violations occurring since the election, so as toattempt to ensure a finding that this was an unfair labor practice strike, Icannot conclude that those violations substantially contributed to the causeor duration of the strike.23 Respondent has contended that its business was off in the periodfollowing the strike and that, but for the strike, it would have had to lay offduring the period after they were entitled to reinstatementbut before they were reinstated.Accordingly, I find that, by failing to properly reinstateits employees who were unfair labor practice strikers,Respondent has violated Section 8(a)(3) and (1) of theAct.23F. Poststrike 8(a)(1)Kerry Medders participated in the strike and returned towork under Supervisor Doyle Nowell, on March 3, 1976,receiving a 5-percent wage increase at that time. Afterabout 3 weeks, he noticed that other employees werereceiving raises. He asked Nowell about this and Nowelltold him that he been caught in a freeze at a bad time andthat there was nothing he could do about it. Nowell thentold him that it was his right to go on strike but, "if I hadstayed and not gone on strike. ..I could have taken a jobat a higher lever of pay and in 30 days been getting thatpay." I find nothing unlawful in this remark. During thestrike, employees were promoted to higher paying jobs and,even under the Company's preexisting freeze policy,employees who were promoted received the wage paid thehigherjob after 30 days.24About March 16, Supervisor Everett Pepper told strikereplacement Ralph Borden "that if any of the boys was toask me about joining the Union, or to mess with me in anyway, don't pay any attention to them and to come and tellhim." Pepper was not called to deny this statement. Aboutmid-April, according to Borden, Wick Malone, the produc-tion superintendent, asked him if any of the employees hadasked him to join the Union. Malone told him that, if theydid, he should tell them that he did not know if he had apermanent job. Malone went on to tell Borden that, if hedid join, he wouldn't have a job because the Company didnot want the Union in there.Fred Hill, who had been hired during the strike and who,at the time of the hearing was one of Respondent'ssupervisors, related a similar conversation with Malone.According to Hill, in early April Malone asked him if theemployees had been bothering him about the Union. Hillsaid "No." Malone told him that, if they did, he should putthem off by saying that he might not complete hisprobationary period. Malone went on to say that all theUnion wanted was his name on a card, and cared nothingfor him. He concluded by telling Hill that it had been sinceSeptember "and it looks like they would understandsomething .... They haven't done any good so far... Itwould not do them any good."Malone denied speaking to Borden about the Union andtestified that his conversations with Hill related toreporting or preventing alleged harassment by the formersome employees. Be that as it may (and I note that it appears to beinconsistent with the lifting of its freeze on February 16). it is clear thatRespondent hired strike replacements who continued to work during andafter the strike. Thus, at least some of the strikers could have been reinstatedimmediately following the strike. had Respondent complied with its legalobligations. The precise date on which each striker would have beenreinstated cannot be determined from this record and is, at any rate. amatter for the compliance stage of this proceeding.24 While I have found the strike to be an unfair labor practice strike. I donot deem the legal effects of that finding sufficient to make Nowell's remarkunlawful.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers. Noting particularly that Hill was a supervisortestifying contrary to his employer's interest-a factorhighly indicative of credibility-that he did not appeareager to testify, that the testimony of Hill and Borden wereso similar as to lend corroboration to both of them, andfinding both Hill and Borden to have presented moreconvincing demeanors then Malone, I credit their versionsof the conversations.Accordingly, I find that by the directions of Pepper toBorden to report solicitations by other employees and ofPepper and Malone to Borden and Hill to avoid joining theUnion, Malone's interrogation of Borden as to whether hehad been asked to join the Union and his threat of job lossif Borden joined, and Malone's implied statement thatunion representation would be futile, Respondent hasviolated Section 8(a)(1) of the Act.ADDITIONAL CONCLUSIONS OF LAW1. By interrogating employees concerning their unionactivities and the union activities of other employees, bythreatening to change work rules, withdraw the assistanceof supervisors, lay off employees, or withhold wageincreases because of the employees' union activity, bysoliciting activity to decertify the Union, and by threaten-ing employees that their union activity will be futile,Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights under Section 7 ofthe Act and has violated Section 8(a)(l) of the Act.2. By laying off the following-named employees be-tween September 15, 1975, and October 1, 1975, because oftheir union activity, Respondent has discriminated againstthem in violation of Section 8(aX3) and (1) of the Act:Harry VaughnJack GriffinJoe KimbroughBruce DavisWillie JacksonEd ThompsonRobert ChandlerOddie HarrisFred WilliamsWillie BufordOdell RobinsonJohn GandySteve CarmichaelJimmy HarrelsonJohnny OswaltRoy SimsL. A. PuttBobby BentonTurner PettyGary ChandlerGeorge ChandlerUlysses GandyCharlie McCarterDavid WentworthOtis HoganJimmy CollinsJeff HarrelsonG. J. JacksonRichard HarrisJohn LancasterRobert ChandlerSteve McBrideJoe MaloneWillie BufordWilliam HalbertAlbert NicholsAaron MitchellLouie PuttThomas BowenCharles SmithJames BillupsEdgar ThompsonJohn SwindolSammy WrightOttis LathamLarry MicholsNorman AllenOddie V. HarrisRobert VaughnDwight JohnsonJames LewisHarry VaughnSteven CarmichaelThomas BowenJoe Douglas GandyJimmy HarrisWillie HamiltonJohn GandyTony HillhouseWillie HolmesBobby MeddersKerry MeddersFrank SharpRichard HarrisFred WilliamsJoe KimbroughGeorge CarrithersKarl HarrisWillie MosleyJoe GandyPhillip QuinnRomia FordRoger PerriganRonnie SartorCarl CarrithersWilliam HarrelsonRoy SimsJames HollandJerry JonesBobby PenningtonJohnny TriceLenon WestJessie StallingsJohnny OswaltGerald WhatleyJames AllredOdell RobinsonThomas HillhouseWillie JacksonWillis Mark TurnerPhillip WhatleyThomas McCroryPhil ParkerM. L. PerkinsWoodrow CrowleyJames LangleyRoosevelt TateElbert McGeeRoyce WhiteJohnny WhiteBruce DavisJack GriffinClinton JohnsonJimmy OswaltTurner Petty3. The strike which began on February 14, 1976, wascaused and prolonged by Respondent's unfair laborpractices and was an unfair labor practice strike from itsinception.4. An unconditional offer to return to work was madeby the Union on behalf of all the unfair labor practicestrikers on February 20, 1976.5. By failing and refusing to timely reinstate thefollowing-named unfair labor practice strikers to theirformer or substantially equivalent positions, Respondenthas violated Section 8(a)(3) and (1) of the Act: 25John Bell William OwensLuther Bishop Thomas R. Smith25 These names appear as alleged in the complaint and G.C. Exh. 51. Therecord establishes in addition that Johnny Oswalt, Richard Owen Harris,Jeff Harrelson. Hugh Christian and Charles Holland apparently received6. At all times material herein, the Union has been theexclusive collective-bargaining representative of Respon-dent's employees in the following unit appropriate for thepurposes of collective bargaining:All production and maintenance employees, plantclerical employees, full-time and regular part-timetruckdrivers and leadmen employed at Respondent'sStarkville, Mississippi plant, excluding all office clericalemployees, draftsmen, guards, and supervisors asdefined in the Act.7. Since on or about November 21, 1975, and continu-ing thereafter to date, Respondent has, by its overall courseoffers of reinstatement between March II and April 18, 1976, but did notreturn to work for Respondent. The record does not reflect whether theydeclined offers of reinstatement to their former positions of shifts.572 GULF STATES MANUFACTURERS, INC.of conduct in the contract negotiations, and by itsunilateral implementation of a wage increase on February16, 1976, refused to bargain collectively in good faithconcerning wages, hours of employment, and other termsand conditions of employment, in violation of Section8(a)(5) and (1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(aX)(1), (3),and (5) of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.With respect to the overall bad faith exhibited byRespondent during the course of negotiations, I shallrecommend a general bargaining order. Inasmuch as theunit employees have been deprived of the benefits of thecertification year, said year shall be deemed to begin on thedate that Respondent commences to bargain in good faith.It having been found that Respondent unlawfully laid offcertain employees, it will be recommended that Respon-dent make each of these employees whole for any loss ofearnings suffered as a result of this layoff. It having beenfound further that Respondent failed to properly or timelyreinstate unfair labor practice strikers to their former orsubstantially equivalent positions, it will be recommendedthat Respondent offer each of these employees immediatereinstatement to his or her former position (including shiftassignment), or, if such job no longer exists, to asubstantially equivalent position, without loss of seniorityor other rights or privileges, discharging if necessary anyreplacements hired, and make each of these employeeswhole for any loss of earnings, including insurancebenefits, he or she normally would have earned fromFebruary 25, 1976 (5 days after the unconditional offer toreturn to work), to the date of Respondent's offer ofreinstatement, in accordance with the Board's formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon at the rate of 6 percent annum as setforth in Isis Plumbing & Heating Co., 138 NLRB 716(1962).In view of the seriousness of the violations involved, Ishall recommend a broad remedial order. N.LR.B. v.Entwistle Manufacturing Company, 120 F.2d 523, 536 (C.A.4, 1941).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:26 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ORDER 26The Respondent, Gulf States Manufacturers, Inc.,Starkville, Mississippi, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of their Section 7 rights by interrogating themconcerning their union activities and the union activities ofother employees, by threatening to change work rules,withdraw the assistance of supervisors, lay off employees,or withhold wage increases because of the employees'union activities, by soliciting activity to decertify theUnion, or by threatening employees that their unionactivity would be futile.(b) Discouraging membership in International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, or any other labororganization, by laying off, refusing to reinstate or returnto work, or otherwise discriminating against employees inany manner with regard to their hire and tenure ofemployment or any term or condition of employment.(c) Refusing to bargain in good faith with the aforesaidUnion as the certified collective-bargaining representativeof the employees in the following described unit, byengaging in surface bargaining with no intention ofreaching agreement or by making unilateral changes inwages or other terms and conditions of employment: 27All production and maintenance employees, plantclerical employees, full-time and regular part-timetruckdrivers and leadmen employed at Respondent'sStarkville, Mississippi plant, excluding all office clericalemployees, draftsmen, guards, and supervisors asdefined in the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action which, it isfound, will effectuate the purposes of the Act:(a) Offer each of the former unfair labor practice strikerswho have not been reinstated, or who were reinstated toother than their former positions of shifts, immediatereinstatement to his or her former position and and shift or,if such job no longer exists, to a substantially equivalentposition, without loss of seniority or other rights orprivileges, discharging if necessary any replacements hired,and make each of these employees whole for any loss ofearnings he or she would normally have earned fromFebruary 25, 1976, 5 days after the unconditional offer toreturn to work was made, to the date of Respondent's offerof reinstatement, in accordance with the provision of thesection of this Decision entitled "The Remedy."(b) Make whole all former unfair labor practice strikersfor any losses they may have suffered because of thecancellation of their health insurance between the time of27 Provided, however, that nothing herein shall be construed as requiringRespondent to vary or abandon any economic benefit heretofore estab-lished.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unconditional offer to return to work and the date oftheir actual reinstatement, in accordance with the provi-sions of the section of this Decision entitled "TheRemedy."(c) Make whole the following-named employees for theloss of earnings they suffered as a result of the discrimina-tory layoffs between September 15, 1975, and October 1,1975:Harry VaughnJack GriffinJoe KimbroughBruce DavisWillie JacksonEd ThompsonRobert ChandlerOddie HarrisFred WilliamsWillie BufordOdell RobinsonJohn GandySteve CarmichaelJimmy HarrelsonJohnny OswaltRoy SimsL. A. PuttBobby BentonTurner Petty(d) Bargain in good faith with the aforesaid Union, uponits request, as the exclusive representative of the employeesin the the appropriate bargaining unit, and embody in asigned agreement any understanding reached.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpaydue under the terms of this recommended Order.(f) Post at its Starkville, Mississippi, facility, copies of theattached notice marked "Appendix." 28Copies of saidnotices, on forms furnished by the Regional Director forRegion 26, after being duly signed by the Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, as amended,be any hereby is dismissed insofar as it alleged unfair laborpractices not specifically found herein.28 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we have violated the law by committingunfair labor practices. In order to remedy such conduct weare being required to post this notice. We intend to complywith this requirement and to abide by the followingcommitments.The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a freely chosenrepresentativeTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything which interferes withthese rights.WE WILL NOT question our employees about theirunion activity.WE WILL NOT threaten our employees with layoff,denial of wage increases, changed work rules, or loss ofassistance from their supervisors because of their unionactivity, or with statements that their union activity willbe futile.WE WILL NOT solicit employees to decertify theUnion.WE WILL NOT lay off, refuse to reinstate or to returnto work, or discriminate against employees in any othermanner with regard to their hire or tenure of employ-ment or any term or condition of employment becauseof their activities on behalf of or sympathies or supportfor the International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers,AFL-CIO, or any other union.WE WILL NOT unilaterally, and without consultationwith the above-named Union, give our employees wageincreases. Provided, however, that nothing herein shallbe construed as requiring us to abandon or rescind anywage increases we have previously given.WE WILL make the following-named employeeswhole for any loss of earnings they suffered as a resultof our discriminatory layoff of them on various daysbetween September 15, 1975, and October 1, 1975.Harry VaughnJack GriffinJoe KimbroughBruce DavisWillie JacksonEd ThompsonRobert ChandlerOddie HarrisFred WilliamsWillie BufordOdell RobinsonJohn GandySteve CarmichaelJimmy HarrelsonJohnny OswaltRoy SimsL. A. PuttBobby BentonTurner PettyWE WILL offer all of the former unfair labor practicestrikers who have not been reinstated, or who werereinstated to other than their former positions or shifts,immediate reinstatement to their former position orshift or, if such jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-574 GULF STATES MANUFACTURERS, INC.ty or other rights or privileges, discharging if necessaryany replacements, and WE WILL make them whole forany earnings or insurance benefits lost as a result of ourrefusal to properly and timely reinstate them.WE WILL bargain collectively and in good faith uponrequest with the above-named Union as the exclusiverepresentative of the employees in the appropriate unitdescribed below and embody any understandingreached in a signed agreement. The appropriatebargaining unit is:All production and maintenance employees, plantclerical employees, full-time and regular part-timetruckdrivers and leadmen employed at our Stark-ville, Mississippi plant, exluding all office clericalemployees, draftsmen, guards, and supervisors asdefined in the Act.GULF STATESMANUFACTURERS, INC.575